Title: From George Washington to Major General Horatio Gates, 29 May 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Valley forge May the 29th 1778
                    
                    I received yesterday your Letter of the 23d Inst. by General Huntington.
                    If the States will not or cannot send their Quota of Troops into the Field, it is no fault of mine. I have been urgent in my requisitions on that head, and whatever consequences may arise from the deficiency, will not, I trust, be chargeable on me. I cannot detach the reinforcement you request. The Enemy are yet in possession of Philadelphia in full force, and we have near Four Thousand men in this Camp sick of the smallpox and other disorders. I have sent the whole of the Jersey Troops to that State to harrass them in their march, in case they proceed to New York by Land, and General Maxwell who commands them, is ordered, as soon as they shall have passed through, or the moment he is informed that they are embarked, to repair with all possible expedition to Newburgh and take your directions. The whole of the Army besides is under marching orders, and as soon as philadelphia is evacuated, will move, as fast as circumstances will admit, towards the North river. I have written to Colonel Sheldon and directed him to proceed immediately to Fish Kills with his Regiment. I am Sir Your Most Obedt servant
                    
                        Go: Washington
                    
                